Citation Nr: 1522993	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-31 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The Veteran had active service from September 1969 to December 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision by the Pittsburgh, Pennsylvania Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for bilateral hearing loss and tinnitus.

In April 2014, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

The issue of an increased disability rating for posttraumatic stress disorder (PTSD) has been raised by the record in an April 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran reports that he was exposed to noise from weapons fire, an explosion, and construction duties during active military service. He states that he began to experience tinnitus and difficulty hearing and that both have continued thereafter. He thus contends that his current hearing loss and tinnitus began during service and are related to noise exposure during service.

The Veteran's service medical records show higher auditory thresholds at separation from service than upon entrance into service; though the thresholds at separation did not meet VA regulatory criteria at 38 C.F.R. § 3.385 for impaired hearing to be considered a disability. The Veteran had a VA audiology examination in September 2012. He reported a long history of tinnitus and difficulty hearing. Testing showed current disabling hearing loss. The examiner expressed an opinion that it is less likely than not that the Veteran's hearing loss and tinnitus began during service. The examiner noted that most thresholds were within normal limits at separation from service, and that the Veteran did not have disabling high frequency hearing loss at separation from service.

In the Board hearing, he stated that from 1989 forward he has undergone hearing testing by his employer, the VA Medical Center (VAMC) in Erie, Pennsylvania. His claims file contains some records of treatment at that facility from the 1980s forward, but does not contain records of hearing testing. Those records are relevant to his claims because they likely address the levels of his hearing since service, and likely reflect any statements he made closer to the time of separation from service about tinnitus and difficulty hearing. The Board therefore is remanding the case for the Veteran to be asked to sign a release for those records, and for those records to be obtained.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to sign a release for records of treatment and testing, with particular attention to audiological testing, that he received from 1989 forward as an employee at the VAMC in Erie, Pennsylvania. Thereafter, obtain those records and associate them with his claims file.

2. Thereafter, review the expanded record and consider the remanded claims. If any of those claims remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






